COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:      Predator Downhole Inc. and Nancy Vermeulen v. Flotek
                          Industries, Inc.

Appellate case number: 01-15-00846-CV

Trial court case number: 2013-64649

Trial court:              157th District Court of Harris County

       Pursuant to our January 26, 2016 abatement order, the trial court has filed a
supplemental clerk’s record which states that exhibits were sealed in the trial court
because they contain trade secrets consistent with the Texas Uniform Trade Secret
Act. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 134A.002(6), 134A.006 (West
Supp. 2015). We therefore grant appellant’s motion to seal appendix exhibits 1-15,
G, I, and J under seal. We further REINSTATE this case on the Court’s active
docket.
      It is so ORDERED.

Judge’s signature:         /s/ Chief Justice Sherry Radack
                            Acting individually

Date: April 5, 2016